Plaintiff's counsel at oral argument conceded that this is not a constructive-knowledge case because he has no evidence as to how long the cheese was on the floor. Counsel maintained, however, that this is an actual-notice case, and that the available circumstantial evidence is adequate to preclude summary judgment on that point. There is direct evidence that there was cheese on the floor and the circumstances would permit the single inference that employees actually saw it there. Accordingly, plaintiff has established that there is at least a question of fact as to actual notice, and, therefore, summary judgment was inappropriate. *Page 639